Motion for leave to appeal dismissed, with $20 costs and necessary reproduction disbursements, (1) upon the ground that the order appealed from, insofar as it affirmed the dismissal of the affirmative defense, does not finally determine the action within the meaning of the Constitution (Cohen and Karger, Powers of the New York Court of Appeals, § 40, p 161) and (2) upon the ground that movant is not aggrieved by the order sought to be appealed from insofar as it affirmed the dismissal of the complaint against the codefendant (Cohen and Karger, Powers of the New York Court of Appeals, § 91, p 393).